MEMORANDUM OPINION
                                          No. 04-09-00711-CR

                                     IN RE Damaso PECHE, Jr.

                                   Original Mandamus Proceedings 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: March 17, 2010

DISMISSED

           On January 6, 2010, the Honorable Oscar J. Hale entered an order granting Relator’s

Motion for Modification Judgment of Conviction. In accordance with said order, Relator’s

Petition for Writ of Mandamus is Dismissed as Moot.



                                                      PER CURIAM


DO NOT PUBLISH




           1
          This proceeding arises out of Cause No. 2006-CRP-000876, styled State of Texas v. Damso Peche, Jr.,
pending in the 406th Judicial District Court, Webb County, Texas, the Honorable O.J. Hale, Jr. presiding.